 

THIS WARRANT AND THE COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON STOCK
ISSUABLE HEREUNDER MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR ANY
SHARES ISSUABLE HEREUNDER UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MGT CAPITAL INVESTMENTS,
INC. OR ITS TRANSFER AGENT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

MGT CAPITAL INVESTMENTS, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1. Issuance. For good and valuable consideration as set forth in the Purchase
Agreement (as defined below), including without limitation the Purchase Price
(as defined in the Purchase Agreement), the receipt and sufficiency of which are
hereby acknowledged by MGT Capital Investments, Inc., a Delaware corporation
(“Company”); ________________, a _________, its successors and/or registered
assigns (“Investor”), is hereby granted the right to purchase at any time on or
after the Issue Date (as defined below) until the date which is the last
calendar day of the month in which the fifth anniversary of the Issue Date
occurs (the “Expiration Date”), _______ fully paid and non-assessable shares
(the “Warrant Shares”) of Company’s common stock, par value $0.001 per share
(the “Common Stock”), as such number may be adjusted from time to time pursuant
to the terms and conditions of this Warrant to Purchase Shares of Common Stock
(this “Warrant”).

 

This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated December 15, 2017, to which Company and Investor are
parties (as the same may be amended from time to time, the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference. Moreover, to the
extent any defined terms herein are defined in any other Transaction Document
(as so noted herein), such defined term shall remain applicable in this Warrant
even if the other Transaction Document has been released, satisfied, or is
otherwise cancelled. This Warrant was issued to Investor on December 15, 2017
(the “Issue Date”).

 

2. Exercise of Warrant.

 

2.1. General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to Company (either by delivery to
Company or by email or facsimile transmission) a completed and signed Notice of
Exercise substantially in the form attached to this Warrant as Exhibit A (the
“Notice of Exercise”). The date a Notice of Exercise is either faxed, emailed or
delivered to Company shall be the “Exercise Date,” provided that, if such
exercise represents the full exercise of the outstanding balance of this
Warrant, Investor shall tender this Warrant to Company within five (5) Trading
Days thereafter, but only if the Delivery Shares to be delivered pursuant to the
Notice of Exercise have been delivered to Investor as of such date. The Notice
of Exercise shall be executed by Investor and shall indicate (i) the number of
Delivery Shares to be issued pursuant to such exercise, and (ii) if applicable
(as provided below), whether the exercise is a cashless exercise.

 

1

 

 

(b) Notwithstanding any other provision contained herein or in any other
Transaction Document to the contrary, at any time prior to the Expiration Date,
Investor may elect a “cashless” exercise of this Warrant for any Warrant Shares
whereby Investor shall be entitled to receive a number of shares of Common Stock
equal to (i) the excess of the Current Market Value over the aggregate Exercise
Price of the Exercise Shares, divided by (ii) the Adjusted Price.

 

(c) If the Notice of Exercise form elects a “cash” exercise, the Exercise Price
per share of Common Stock for the Delivery Shares shall be payable, at the
election of Investor, in cash or by certified or official bank check or by wire
transfer in accordance with instructions provided by Company at the request of
Investor.

 

(d) Upon the appropriate payment to Company, if any, of the Exercise Price for
the Delivery Shares, Company shall promptly, but in no case later than the date
that is three (3) Trading Days following the date the Exercise Price is paid to
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), deliver or
cause Company’s Transfer Agent to deliver the applicable Delivery Shares
electronically via the DWAC system to the account designated by Investor on the
Notice of Exercise. If for any reason Company is not able to so deliver the
Delivery Shares via the DWAC system, notwithstanding its best efforts to do so,
such shall constitute a breach of this Warrant, and Company shall instead, on or
before the applicable date set forth above in this subsection, issue and deliver
to Investor or its broker (as designated in the Notice of Exercise), via
reputable overnight courier, a certificate, registered in the name of Investor
or its designee, representing the applicable number of Delivery Shares. For the
avoidance of doubt, Company has not met its obligation to deliver Delivery
Shares within the required timeframe set forth above unless Investor or its
broker, as applicable, has actually received the Delivery Shares (whether
electronically or in certificated form) no later than the close of business on
the latest possible delivery date pursuant to the terms set forth above.
Moreover, and notwithstanding anything to the contrary herein or in any other
Transaction Document, in the event Company or its Transfer Agent refuses to
deliver any Delivery Shares to Investor on grounds that such issuance is in
violation of Rule 144 under the 1933 Act (as defined below) (“Rule 144”),
Company shall deliver or cause its Transfer Agent to deliver the applicable
Delivery Shares to Investor with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 2.1(d). In conjunction
therewith, Company will also deliver to Investor a written opinion from its
counsel or its Transfer Agent’s counsel opining as to why the issuance of the
applicable Delivery Shares violates Rule 144.

 

(e) If Delivery Shares are delivered later than as required under subsection (d)
immediately above, Company agrees to pay, in addition to all other remedies
available to Investor in the Transaction Documents, a late charge equal to the
greater of (i) $500.00 and (ii) 2% of the product of (1) the number of shares of
Common Stock not issued to Investor on a timely basis and to which Investor is
entitled multiplied by (2) the Closing Trade Price of the Common Stock on the
Trading Day immediately preceding the last possible date which Company could
have issued such shares of Common Stock to Investor without violating this
Warrant, rounded to the nearest multiple of $100.00 (such resulting amount, the
“Warrant Share Value”) (but in any event the cumulative amount of such late fees
for each exercise shall not exceed 200% of the Warrant Share Value), per Trading
Day until such Warrant Shares are delivered (the “Late Fees”). Company
acknowledges and agrees that the failure to timely deliver Delivery Shares
hereunder is a material breach of this Warrant and that the Late Fees are
properly charged as liquidated damages to compensate Investor for such breach.
Company shall pay any Late Fees incurred under this subsection in immediately
available funds upon demand. Furthermore, in the event that Company fails for
any reason to effect delivery of the Delivery Shares as required under
subsection (d) immediately above, Investor may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to Company,
whereupon Company and Investor shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the Late Fees described above shall be payable through the
date notice of revocation or rescission is given to Company. Finally, in the
event Company fails to deliver any Delivery Shares to Investor for a period of
ninety (90) days from the Delivery Date, Investor may elect, in its sole
discretion, to stop the accumulation of the Late Fees as of such date and
require Company to pay to Investor a cash amount equal to (i) the total amount
of all Late Fees that have accumulated prior to the date of Investor’s election,
plus (ii) the product of the number of Delivery Shares deliverable to Investor
on such date if it were to exercise this Warrant with respect to the remaining
number of Exercise Shares as of such date multiplied by the Closing Trade Price
of the Common Stock on the Delivery Date (the “Cash Settlement Amount”). At such
time as Investor makes an election to require Company to pay to it the Cash
Settlement Amount, such obligation of Company shall be a valid and binding
obligation of Company and shall for all purposes be deemed to be a debt
obligation of Company owed to Investor as of the date it makes such election.
Upon Company’s payment of the Cash Settlement Amount to Investor, this Warrant
shall be deemed to have been satisfied. In addition, and for the avoidance of
doubt, even if Company could not deliver the number of Delivery Shares
deliverable to Investor if it were to exercise this Warrant with respect to the
remaining number of Exercise Shares on the date of repayment due to the
provisions of Section 2.2, the provisions of Section 2.2 will not apply with
respect to Company’s payment of the Cash Settlement Amount.

 

2

 

 

(f) Investor shall be deemed to be the holder of the Delivery Shares (not
including any Ownership Limitation Shares (as defined below)) issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.

 

2.2. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Warrant or the other Transaction Documents, if at any time Investor shall
or would be issued shares of Common Stock, but such issuance would cause
Investor (together with its affiliates) to own a number of shares exceeding
4.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), Company must not issue to Investor shares of Common Stock
which would exceed the Maximum Percentage. The shares of Common Stock issuable
to Investor that would cause the Maximum Percentage to be exceeded are referred
to herein as the “Ownership Limitation Shares”. In such event, Company shall
reserve the Ownership Limitation Shares for the exclusive benefit of Investor.
From time to time, Investor may notify Company in writing of the number of the
Ownership Limitation Shares that may be issued to Investor without causing
Investor to exceed the Maximum Percentage. Upon receipt of such notice, Company
shall be unconditionally obligated to immediately issue such designated shares
to Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the foregoing, the term “4.99%” above shall
be replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
change to “9.99%” shall be permanent. By written notice to Company, Investor may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Investor.

 

3. Mutilation or Loss of Warrant. Upon receipt by Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, Company will execute and deliver to Investor a new
Warrant of like tenor and date and any such lost, stolen, destroyed or mutilated
Warrant shall thereupon become void.

 

3

 

 

4. Rights of Investor. Investor shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in Company, either at law or in equity,
and the rights of Investor with respect to or arising under this Warrant are
limited to those expressed in this Warrant and are not enforceable against
Company except to the extent set forth herein.

 

5. Protection Against Dilution and Other Adjustments.

 

5.1. Capital Adjustments. If Company shall at any time prior to the expiration
of this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Exercise Price, cap on the number of Delivery Shares deliverable hereunder, and
other applicable amounts, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 5.1 shall become effective
automatically at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.

 

5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

 

5.3. Subsequent Equity Sales. If Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of, sell or issue (or announce any offer, sale,
grant or any option to purchase or other disposition of) any Common Stock
(including any Common Stock issued to Investor or an affiliate of Investor,
whether upon any direct purchase, any conversion of any debt or other
instrument, any exercise of any warrant or other instrument, or on any Deemed
Issuance), debt, warrants, options, preferred shares or other instruments or
securities which are convertible into or exercisable for shares of Common Stock
(together herein referred to as “Equity Securities”), at an effective price per
share less than the Exercise Price (such lower price, the “Base Share Price”,
and any such issuance, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) subject to
any other caps on the number of Delivery Shares deliverable hereunder, the
number of Warrant Shares issuable upon the exercise of this Warrant shall be
increased to an amount equal to the number of Warrant Shares Investor could
purchase hereunder for an aggregate Exercise Price, as reduced pursuant to
subsection (a) above, equal to the aggregate Exercise Price payable immediately
prior to such reduction in Exercise Price, provided that the increase in the
number of Exercise Shares issuable under this Warrant made pursuant to this
Section 5.3 shall not at any time exceed a number equal to five (5) times the
number of Exercise Shares issuable under this Warrant as of the Issue Date (for
the avoidance of doubt, the foregoing cap on the number of Exercise Shares
issuable hereunder shall only apply to adjustments made pursuant to this Section
5.3 and shall not apply to adjustments made pursuant to Sections 5.1, 5.2 or any
other section of this Warrant). Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. Company shall notify Investor, in
writing, no later than the Trading Day following the issuance of any Common
Stock or Equity Securities subject to this Section 5.3, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”).
Dilutive Issuance Notices shall be in the form set forth in Section 6 below. For
purposes of clarification, whether or not Company provides a Dilutive Issuance
Notice pursuant to this Section 5.3, upon the occurrence of any Dilutive
Issuance, after the date of such Dilutive Issuance, Investor is entitled to
receive the increased number of Warrant Shares provided for in subsection (b)
above at an Exercise Price equal to the Base Share Price regardless of whether
Investor accurately refers to the Base Share Price in the Notice of Exercise.
Additionally, following the occurrence of a Dilutive Issuance, all references in
this Warrant to “Warrant Shares” shall be a reference to the Warrant Shares as
increased pursuant to subsection (b) above, and all references in this Warrant
to “Exercise Price” shall be a reference to the Exercise Price as reduced
pursuant to subsection (a) above, as the same may occur from time to time
hereunder.

 

4

 

 

5.4. Exceptions to Adjustment. Notwithstanding the provisions of Section 5.3, no
adjustment to the Exercise Price shall be effected as a result of an Excepted
Issuance.

 

6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the number or kind of shares issuable on the exercise of this Warrant, or in
the Exercise Price, pursuant to the terms hereof, Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
Company for any additional shares of Common Stock issued or sold or deemed to
have been issued or sold, (b) the number of shares of Common Stock outstanding
or deemed to be outstanding, and (c) the Exercise Price and the number of shares
of Common Stock to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant. Nothing in this Section 6 shall be
deemed to limit any other provision contained herein.

 

7. Transfer to Comply with the Securities Act. This Warrant and the Warrant
Shares have not been registered under the Securities Act of 1933, as amended
(the “1933 Act”). Neither this Warrant nor the Warrant Shares may be sold,
transferred, pledged or hypothecated without (a) an effective registration
statement under the 1933 Act relating to such security or (b) an opinion of
counsel reasonably satisfactory to Company that registration is not required
under the 1933 Act; provided, however, that the foregoing restrictions on
transfer shall not apply to the transfer of the Warrant to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7; provided, however, that
Company acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible Common Stock delivered hereunder as such Common
Stock is cleared and converted into electronic shares by the DTC, and nothing
contained herein shall be interpreted to the contrary. Upon receipt of a duly
executed assignment of this Warrant, Company shall register the transferee
thereon as the new holder on the books and records of Company and such
transferee shall be deemed a “registered holder” or “registered assign” for all
purposes hereunder, and shall have all the rights of Investor under this
Warrant. Until this Warrant is transferred on the books of Company, Company may
treat Investor as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.

 

5

 

 

8. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

 

9. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement, contains the full understanding
of the parties hereto with respect to the subject matter hereof and thereof and
there are no representations, warranties, agreements or understandings with
respect to the subject matter hereof and thereof other than as expressly
contained herein and therein.

 

10. Purchase Agreement. This Warrant is subject to the terms, conditions and
general provisions of the Purchase Agreement.

 

11. Governing Law; Venue. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

12. Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

13. Remedies. The remedies at law of Investor under this Warrant in the event of
any default or threatened default by Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to Investor in the Transaction
Documents, at law or equity, to the fullest extent permitted by law, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise without the obligation to post a bond.

 

14. Liquidated Damages. Company and Investor agree that in the event Company
fails to comply with any of the terms or provisions of this Warrant, Investor’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Investor and Company agree that any fees or other charges assessed
under this Warrant are not penalties but instead are intended by the parties to
be, and shall be deemed, liquidated damages (under Investor’s and Company’s
expectations that any such liquidated damages will tack back to the Issue Date
for purposes of determining the holding period under Rule 144.

 

6

 

 

15. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signatures delivered via facsimile or email shall be considered
original signatures for all purposes hereof.

 

16. Attorneys’ Fees. In the event of any arbitration, litigation or dispute
arising from this Warrant, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

 

18. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Warrant.

 

19. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

[Remainder of page intentionally left blank; signature page follows]

 

7

 

 

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.

 

  COMPANY:         MGT Capital Investments, Inc.         By: [image_001.jpg]  
Printed Name: Robert Ladd   Title: President and CEO

 

[Signature Page to Warrant]



 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Warrant, the following terms shall have the following
meanings:

 

A1. “Adjusted Price” means the lower of (i) the Exercise Price (as such Exercise
Price may be adjusted from time to time pursuant to the terms of this Warrant),
and (ii) the Market Price.

 

A2. “Approved Stock Plan” means any stock option plan which has been approved by
the board of directors of Company and is in effect as of the Issue Date,
pursuant to which Company’s securities may be issued to any employee, officer or
director for services provided to Company.

 

A3. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Investor and reasonably satisfactory
to Company).

 

A4. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Investor and Company.
If Investor and Company are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved in accordance with the
procedures in the Purchase Agreement governing Calculations. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A5. “Conversion Factor” means 65%, subject to the following adjustments. If at
any time the average of the three (3) lowest Closing Bid Prices in the twenty
(20) Trading Days immediately preceding any date of measurement is below $0.50,
then in such event the then-current Conversion Factor shall be permanently
reduced by 10% (subject to other reductions set forth in this section). If at
any time after the Issue Date, Company is not DWAC Eligible, then the
then-current Conversion Factor will automatically be permanently reduced by 5%.
If at any time after the Issue Date, the Delivery Shares are not DTC Eligible,
then the then-current Conversion Factor will automatically be permanently
reduced by an additional 5%. For example, the first time Company is not DWAC
Eligible, the Conversion Factor for future exercises thereafter will be reduced
from 65% to 60% for purposes of this example. If, thereafter, the Delivery
Shares are not DTC Eligible, the Conversion Factor for all future exercises will
automatically be permanently reduced from 60% to 55% for purposes of this
example.

 

A6. “Current Market Value” means an amount equal to the Trade Price multiplied
by the number of Exercise Shares specified in the applicable Notice of Exercise.

 

A7. “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms of
this Warrant in the event Company fails to deliver shares of Common Stock as and
when required.

 

A8. “Delivery Shares” means those shares of Common Stock issuable and
deliverable upon the exercise or partial exercise, as the case may be, of this
Warrant; provided, however, that notwithstanding anything to the contrary
herein, the maximum number of Delivery Shares deliverable under this Warrant is
1,125,000 shares of Common Stock (provided that such cap shall be equitably
adjusted for any stock split, stock dividend, stock combination, or similar
event).

 

[Attachment 1 to Warrant, Page 1]

 

 

A9. “DTC” means the Depository Trust Company or any successor thereto.

 

A10. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Investor’s brokerage firm for the benefit of Investor.

 

A11. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A12. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A13. “DWAC Eligible” means that (a) Company’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Company has been approved
(without revocation) by the DTC’s underwriting department, (c) Company’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the Delivery
Shares are otherwise eligible for delivery via DWAC; (e) Company has previously
delivered all Delivery Shares to Investor via DWAC; and (f) Company’s transfer
agent does not have a policy prohibiting or limiting delivery of the Delivery
Shares via DWAC.

 

A14. “Excepted Issuances” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuance pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Issue Date.

 

A15. “Exercise Price” means $4.50 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

 

A16. “Exercise Shares” means those Warrant Shares subject to an exercise of this
Warrant by Investor. By way of illustration only and without limiting the
foregoing, if (i) this Warrant is initially exercisable for 4,180,000 Warrant
Shares and Investor has not previously exercised this Warrant, and (ii) Investor
were to make a cashless exercise with respect to 5,000 Warrant Shares pursuant
to which 6,000 Delivery Shares would be issuable to Investor, then (1) this
Warrant shall be deemed to have been exercised with respect to 5,000 Exercise
Shares, (2) this Warrant would remain exercisable for 4,175,000 Warrant Shares,
and (3) this Warrant shall be deemed to have been exercised with respect to
6,000 Delivery Shares.

 

A17. “Market Capitalization” means the product equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Company’s most recently filed Form 10-Q or Form 10-K.

 

A18. “Market Price” means the Conversion Factor multiplied by the average of the
three (3) lowest Closing Bid Prices in the twenty (20) Trading Days immediately
preceding the applicable date of exercise. By way of example only, if the
Conversion Factor were 75% and the average of the three lowest Closing Bid
Prices in the twenty (20) Trading Days immediately preceding the applicable date
of exercise were $1.00 then the Market Price would be $0.75 (75% x $1.00).

 

A19. “Trade Price” means the higher of: (i) the Closing Trade Price of the
Common Stock on the Issue Date; and (ii) the VWAP of the Common Stock for the
Trading Day that is two (2) Trading Days prior to the Exercise Date.

 

A20. “Trading Day” means any day the New York Stock Exchange is open for
trading.

 

A21. “Transaction Documents” means the Purchase Agreement, this Warrant, and all
other documents, certificates, instruments and agreements entered into or
delivered in conjunction therewith, as the same may be amended from time to
time.

 

A22. “VWAP” means the volume-weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

[Attachment 1 to Warrant, Page 2]

 

 

EXHIBIT A

 

NOTICE OF EXERCISE OF WARRANT

 

TO: MGT CAPITAL INVESTMENTS, INC.   ATTN: _______________   VIA FAX TO:
(   )______________ EMAIL: ______________

 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of December 15, 2017
(the “Warrant”), to purchase shares of the common stock, $0.001 par value
(“Common Stock”), of MGT Capital Investments, Inc., and tenders herewith payment
in accordance with Section 2 of the Warrant, as follows:

 

_________ CASH: $__________________________ = (Exercise Price x Delivery Shares)
    _________ Payment is being made by:     _____ enclosed check     _____ wire
transfer     _____ other  

 

_______ CASHLESS EXERCISE:           Net number of Delivery Shares to be issued
to Investor: ______*       * based on:                      Current Market Value
- (Exercise Price x Exercise Shares)   Adjusted Price

 

  Where:       Trade Price [“TP”] = $____________   Exercise Shares =
_____________   Current Market Value [TP x Exercise Shares] = $____________  
Exercise Price = $____________   Adjusted Price = $____________

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

 

It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by email
or by facsimile to the fax number and officer indicated above.

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.

 

To the extent the Delivery Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Delivery Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

 

               

 

Dated: ______________________     ___________________________   [Name of
Investor]       By:________________________  

 

Exhibit A to Warrant, Page 1

 

